Citation Nr: 0214699	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  99-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for a low back 
disability causing hip, knee, and leg pain.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had over 22 years of active duty service and 
retired in August 1994.  He had service in Southwest Asia 
from December 1990 to May 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
right shoulder pain, dry eye syndrome as due to an 
undiagnosed illness, and left ear hearing loss.  Service 
connection was denied for left shoulder pain; hip pain, knee 
pain, back pain, leg pain, nausea, headaches, and burning 
eyes as due to an undiagnosed illness; somatoform disorder; 
enlarged prostate; and right ear hearing loss.  Although not 
listed as one of the issues in the decision, right ear 
hearing loss was denied in the reasons and bases section of 
the rating decision, and right ear hearing loss was listed as 
one of the denied issues in the notification letter 
accompanying that decision.  Entitlement to a 10 percent 
evaluation based upon multiple, noncompensable service-
connected disabilities was also denied.  The veteran's notice 
of disagreement was received in August 1998.  A statement of 
the case was mailed to the veteran in September 1998, but it 
did not include the issue of service connection for right ear 
hearing loss.  The veteran's substantive appeal was received 
in December 1998.  In February 1999, the veteran withdrew the 
issues of a higher rating for left ear hearing loss and for 
entitlement to a 10 percent evaluation based upon multiple, 
noncompensable service-connected disabilities.  

In June 1999, the RO granted service connection for 
impingement syndrome of the left shoulder, status post 
arthroscopy, and assigned a non-compensable rating effective 
July 1997, and increased the disability rating for right 
shoulder impingement syndrome from noncompensable to 10 
percent effective July 1997.  The veteran appealed the 
assigned rating for impingement syndrome of the left 
shoulder, status post arthroscopy.  

In August 1999, the veteran withdrew his appeal as to the 
issues of service connection for various disorders, to 
include, in pertinent part, back pain, hip pain, knee pain, 
and leg pain, as being due to an undiagnosed illness.  
Instead, he asserted that he had a back disorder which caused 
hip, knee, and leg pain, which was incurred during service.  
Thus, he requested direct service connection.  He very 
clearly stated that his medical problems in this regard were 
not due to an undiagnosed illness.  

In a July 2000 decision, the Board denied higher ratings for 
impingement syndrome of the right shoulder, dry eye syndrome, 
and left ear hearing loss; service connection was denied for 
a prostate disorder.  The Board determined that the other 
issues on appeal were well-grounded and remanded them for 
further action by the RO.  In addition, the Board determined 
that a statement of the case as to the issues of service 
connection for right ear hearing loss and the assigned rating 
for impingement syndrome of the left shoulder, status post 
arthroscopy, effective July 1997, should be sent to the 
veteran. 

In an August 2000 rating decision, a 10 percent rating was 
granted for dry eye syndrome effective July 1997.  In 
February 2001, the RO also determined that a 10 percent 
rating was warranted for impingement syndrome of the left 
shoulder, status post arthroscopy, effective May 1999.  

In February 2001, a statement of the case as to the issue of 
service connection for right ear hearing loss was sent to the 
veteran.  In July 2001, the RO assigned an earlier effective 
date of July 1997 for the assignment of the 10 percent rating 
for impingement syndrome of the left shoulder, status post 
arthroscopy, thus resolving that matter.  

In April 2002, the RO granted service connection for 
headaches with sinusitis; thus resolving that matter.  

In an April 2002 rating decision, service connection for 
memory loss, fatigue, and sleep disturbance, as due to an 
undiagnosed illness were granted as was nausea as due to an 
undiagnosed illness granted; thus resolving the service 
connection appeals on those issues.

As noted, in August 1999, the veteran withdrew his appeal as 
to the issues of service connection for various disorders, to 
include, in pertinent part, back pain, hip pain, knee pain, 
and leg pain, as being due to an undiagnosed illness.  
Instead, he requested direct service connection.  In an April 
2002 supplemental statement of the case, the RO took 
adjudicatory action in that regard and denied the claim on 
the merits.  The veteran continued his appeal on that matter 
in subsequent correspondence.  

The issue of entitlement to service connection for service 
connection for a low back disability causing hip, knee, and 
leg pain on a direct basis will be discussed below in the 
REMAND portion of this decision.


FINDINGS OF FACT

The veteran did not file a substantive appeal discussing 
errors of fact or law with regard to his claim for service 
connection for right ear hearing loss, within the appeal 
period.


CONCLUSION OF LAW

An adequate and timely substantive appeal regarding the claim 
for service connection for a right ear hearing loss was not 
filed, and the Board lacks jurisdiction to consider this 
issue. 38 U.S.C.A. § 7105, 7108 (West 1991 & Supp 2002); 38 
C.F.R. §§ 20.101(c), 20.200, 20.202, 20.203 (2001). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished.  
38 U.S.C.A. § 7105(a) (West 1991).  It is well established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each issue before adjudicating 
the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380, 1983 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3) (West1991); 38 C.F.R. §§ 20.101(c), 20.203 
(2001). 

In a September 2002 letter, the Board notified the veteran 
that his substantive appeal may not have been filed on time 
with respect to his claim for service connection for right 
ear hearing loss.  The Board informed him of the process for 
filing an appeal, and the evidence it now had concerning this 
issue.  He was provided a 60-day period within which to 
submit additional evidence and/or request a hearing.  In 
September 2002, the veteran returned to the Board a written 
statement that he had no evidence or written argument to 
present and did not request a hearing. 

On July 21, 1998, the RO notified the veteran that it had 
denied the claim for service connection for right ear hearing 
loss.  The veteran filed a timely notice of disagreement with 
this issue, and a SOC was issued on February 7, 2001.  See 38 
U.S.C.A. § 7105(d)(1) (West 1991).  The cover letter to the 
SOC apprised the veteran that if he decided to continue his 
appeal, he would need to file a formal appeal by completing 
and filing the enclosed VA Form 9, Appeal to Board of 
Veterans' Appeals.  He was advised in the letter to read the 
instructions that come with this form very carefully.  These 
instructions state that the substantive appeal should be 
filed within 60 days from the date the SOC is mailed; 
however, an extension of time may be granted for good cause 
shown.  See Item 3 of the Instructions in VA Form 9, Appeal 
to the Board of Veterans' Appeals. 

In the 60 days following the issuance of the SOC in February 
2001, there was no additional evidence submitted, and no 
communication received from the veteran.  The next 
communication referencing the issue of right ear hearing loss 
is a July 2002 Written Brief Presentation in which the 
veteran's accredited representative listed one of the issues 
on appeal as "[e]ntitlement to service connection for a 
right ear hearing loss disability." A substantive appeal 
must be filed within 60 days from the issuance of the SOC or 
within the remainder of the one-year period from the date of 
mailing notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302(b) (2001).  A substantive appeal should 
set forth specific allegations of error of fact or law 
related to specific items in the SOC and clearly identify the 
benefit sought on appeal.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.202 (2001).  Although the Board will 
construe all arguments advanced by a claimant in a liberal 
manner, the Board may dismiss any appeal which is not in 
conformity with VA law and regulations.38 U.S.C.A. 
§ 7105(d)(5), 7108 (West 1991); 38 C.F.R. § 20.202 (2002).  
The record does not contain any statement by the veteran 
and/or his representative alleging any error of law or fact 
regarding these issue of right ear hearing loss within the 
later 60 day time period following the issuance of the SOC in 
February 2001.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302(b) (2001). 

The Board further notes that there are no communications 
prior to or following the expiration of the appeal period 
which could be construed as a request for extension of time 
to file a substantive appeal.  See 38 U.S.C.A. §§ 501, 
7105(d)(3) (West 1991); 38 C.F.R. § 20.303 (2001).  Nor does 
the record disclose that good cause exists for the veteran's 
failure to timely file a substantive appeal.  Id.  The Board 
has no discretion to exercise jurisdiction over any issue 
other than under those bases provided by statute or 
regulation.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  
Therefore, the Board must dismiss the claim for service 
connection for service connection for right ear hearing loss 
due to the absence of an adequate and timely filed 
substantive appeal.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.101(c), 20.200, and 20.202 (2001). 


ORDER

The claim for service connection for right ear hearing loss 
is dismissed.


REMAND

As noted, in August 1999, the veteran withdrew his appeal as 
to the issues of service connection for various disorders, to 
include, in pertinent part, back pain, hip pain, knee pain, 
and leg pain, as being due to an undiagnosed illness.  
Instead, he requested direct service connection, but that 
request was also denied.  He is appealing that matter.  

In reviewing the veteran's recent correspondence in 
particular, the Board acknowledges the veteran's frustration 
in the length of time that it has taken to fully adjudicate 
all of the issues which he appealed.  However, with regard to 
the issue of entitlement to service connection for a low back 
disability causing hip, knee, and leg pain, the veteran 
presented new contentions with regard to that matter and 
withdrew his original appeal which involved consideration of 
disabilities as due to an undiagnosed illness.  The Board 
notes that in support of his claim, private medical evidence 
was received at the RO in May 2002.  Thereafter, the RO 
forwarded this evidence directly to the Board without issuing 
a supplemental statement of the case.  It appears that the RO 
may have done so as the veteran recently expressed 
displeasure with being told that his disagreement as to other 
issues, as noted below, might delay his claim.  Nevertheless, 
since the new additional evidence was received at the RO 
prior to the certification of the veteran's claim to the 
Board, that evidence should have been considered by the RO.  

Under 38 C.F.R. § 20.1304, any pertinent evidence must be 
submitted directly to the Board.

Also, as previously noted, in an April 2002 rating decision, 
service connection for memory loss, fatigue, and sleep 
disturbance, as due to an undiagnosed illness were granted as 
was nausea as due to an undiagnosed illness granted.  In May 
2002, the veteran disagreed with the assigned ratings.  As 
such, the RO is now required to send the veteran a statement 
of the case in accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  In this regard, the United States 
Court of Appeals for Veterans Claims ("the Court") has held 
that where notice of disagreement has been submitted, the 
veteran is entitled to a statement of the case.  The failure 
to issue a statement of the case is a procedural defect 
requiring a remand.  Manlincon v. West 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  

Finally, the veteran should be fully informed of the Veterans 
Claims Assistance Act of 2000 (VCAA) in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, these matters are REMANDED for the following 
actions:

1.  The veteran is informed that if he 
has any evidence or argument in support 
of his claims, he should submit that 
evidence and argument to VA.  The RO 
should ensure that the veteran is fully 
informed of the Veterans Claims 
Assistance Act of 2000 (VCAA) in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should readjudicate the issue 
on appeal of entitlement to service 
connection for a low back disability 
causing hip, knee, and leg pain, in light 
of the record to include the newly 
submitted evidence received at the RO in 
May 2002 as well as periodical evidence 
received at the Board in July 2002.  If 
the veteran's claim is not resolved in 
his favor, he must be issued a 
supplemental statement of the case which 
addresses all evidence submitted 
subsequent to the April 2002 supplemental 
statement of the case.  The veteran 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

3.  The RO should send the veteran a 
statement of the case as to the issue of 
higher ratings for memory loss, fatigue, 
and sleep disturbance as well as nausea 
as due to undiagnosed illness in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



